DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-45 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 1 recites the limitation "the drive elements of the first drive system" in several portions of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Correction is required.  Secondly, claim 1 recites the limitation “a selected accessory module” in line 8.  There appears to an antecedent basis for this limitation in line 1.  Correction is required.  Thirdly, claim 1 recites the limitation "the second plurality of drive elements of the first drive system" in line 17.  There is insufficient antecedent basis for this limitation in the claim.  Correction is required.
For one or more of the aforementioned reasons, independent claims 20 and 36 are indefinite under § 112(b) as well as claims 21-35 and 37-45 which depend therefrom.
Furthermore, claim 7 is indefinite for depending from itself. For purposes of examination, claim 7 is interpreted as depending from claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-6, and 8-45 are rejected under § 102(a)(1) as being anticipated by US Pub. No. 2019/0218034 to Caveney (Caveney).  In regards to claims 1 and 36, Caveney discloses a vehicle operable with a displaceable accessory module and a guide system (1300) of an inventory management system (see ¶ [0028] providing a system with in-feed and out-feed stations, multilevel conveyors, a storage structure, and transport robots) and a method of operating the same, the vehicle comprising: 
a first drive system (1211, 1212) having a first plurality of drive elements, wherein the drive elements of the first drive system are dimensioned and arranged for interaction with engagement surfaces of the guide system to cause movement of the vehicle to and from a vertical array of storage locations (see ¶ [0048] providing rails with friction members for providing traction to the drive wheels of the bot), and wherein the drive elements of the first drive system are further dimensioned and arranged for interaction with engagement surfaces of a selected accessory module to cause vertical displacement of the selected accessory module (see ¶ [0057] for providing a transfer arm including any suitable lifting device configured to move the arm in a direction perpendicular to the direction of extension of the arm); 
a second drive system (1211, 1212) having a first plurality of drive elements spaced apart from one another and operative to propel the vehicle over an underlying support surface (see ¶ [0048] providing rails with friction members for providing traction to the drive wheels of the bot); and 
a controller (1220) for controlling rotation of the first plurality of drive elements of the first drive system and the first plurality of drive elements of the second drive system (see ¶ [0060] for providing a controller for driving rollers to move case units) according to 
a first mode of operation, wherein the controller is configured to control rotation of the first plurality of drive elements of the second drive system to align the first plurality of drive elements of the first drive system with the guide system and wherein the controller is further configured to control rotation of the second plurality of drive elements of the first drive system to displace the vehicle vertically to reach a storage location (see ¶ [0087] for providing transfer areas with tracks substantially similar to the tracks for guiding robots to the multilevel vertical conveyors while storing and retrieving case units from storage), and 
a second mode of operation, wherein the controller is configured to control rotation of the first plurality of drive elements of the second drive system to cause the vehicle to enter the accessory module and to displace the accessory module horizontally and wherein the controller is further configured to control rotation of the first plurality of drive elements of the first drive system to displace the accessory module vertically (see ¶ [0037] for providing a loading positioning device; ¶ [0087] for providing tracks substantially similar to tracks elsewhere for moving robots across the facility; ¶ [0046] for providing one or more retractable casters for allowing the bot to make turns when transitioning between different areas in the facility by pivoting about a point by differential rotation of the drive wheels).

In regards to claims 2 and 21, Caveney further discloses that the drive elements of the first drive system have a fixed spacing relative to one another, the fixed spacing corresponding to a spacing between a first set of engagement surfaces of the guide system and a second set of engagement surfaces of the guide system. See ¶ [0044] (substantially fixing wheels relative to a longitudinal axis of the robot) and ¶ [0046] (guiding movement of a robot by a tracked or rail guidance system).

In regards to claim 4, Caveney further discloses that the first drive system further includes a second plurality of drive elements and a motor controlled by the controller to drive the first and second plurality of drive elements of the first drive system. See ¶ [0044] (providing a drive system with two drive wheels and two idler wheels).

In regards to claims 5 and 22, Caveney further discloses that in the first mode of operation, the controller operates the first plurality of drive elements of the second drive system to cause the vehicle to move along a first path of motion over the underlying support surface and further operates the first plurality of drive elements of the first drive system to cause the vehicle to move vertically along a second path of motion along the guide system, the second path of motion being vertically displaced from the underlying support surface. See ¶ [0087] for providing tracks in the transfer areas substantially similar to the tracks used elsewhere for guiding robots in the facility); ¶ [0046] (providing one or more retractable casters for allowing the bot to make turns when transitioning between different areas in the facility by pivoting about a point by differential rotation of the drive wheels).

In regards to claims 6 and 23, Caveney further discloses that the second drive system further includes a second plurality of drive elements, wherein surfaces of the first and second plurality of drive wheels of the second drive system engage the underlying support surface during movement of the vehicle along the first path of motion and the surfaces of the first and second plurality of drive wheels of the second drive system are disposed above the underlying support surface during movement of the vehicle along the second path of motion. See ¶ [0046] for providing one or more retractable casters for allowing the bot to make turns when transitioning between different areas in the facility by pivoting about a point by differential rotation of the drive wheels).

In regards to claims 8 and 24, Caveney further discloses that first drive system further includes at least one motor wherein in the second mode of operation and wherein the controller operates the at least one motor of the first drive system to cause rotation of the first plurality of drive elements of the first drive system in a first direction to lift an accessory module from a position of rest at a first position upon the underlying support surface to an elevated position above the underlying surface. See ¶ [0037] (providing one or more drive motors 1110 mounted to the frame for extending and retracting the carriage system and positioning device).

In regards to claims 9 and 25, Caveney further discloses that the second drive system further includes at least one motor and wherein the controller further operates the at least one motor of the first drive system to cause rotation of the first plurality of elements in a second direction opposite the first direction to lower the accessory module onto the underlying support surface at a second position displaced from the first position, following actuation of the second drive system according to the second mode of operation. See ¶ [0037] (providing one or more drive motors 1110 mounted to the frame for extending and retracting the carriage system and positioning device); ¶ [0046] (individually and differentially operating motors so as to cause the robot to pivot about a point).

In regards to claims 10 and 26, Caveney further discloses that the vehicle further comprises a platform dimensioned and arranged to receive an item of inventory to be at least one of transferred to or received from one of the storage locations of the inventory management system. See ¶ [0037] (providing a bot transfer station including a load positioning device that retractably extends for effecting positioning of the pickface in a predetermined position relative to the bot transfer station).

In regards to claims 11 and 27, Caveney further discloses that the vehicle further comprises a transfer mechanism for transferring an item from the platform to one of the plurality of storage locations and for retrieving an item from one of the plurality of storage locations. See ¶ [0058] (controlling the extension of a transfer arm when storing and retrieving case units from an array of case units in the storage structure). 

In regards to claims 12 and 28, Caveney further discloses that the controller includes a processor and a memory containing instructions executable by the processor to operate the vehicle according to the first and second modes of operation, the memory containing instructions executable for: determining a current mode of operation; and operating the vehicle according to the current mode of operation. See ¶ [0062] (providing a control system including a processor and memory); ¶ [0064] (providing a motion control subsystem including suitable feedback devices for gathering info on drive motor operation).

In regards to claims 13, 29, and 39, Caveney further discloses that the memory further contains instructions executable by the processor for: determining that the vehicle is disposed at a first location within an inventory management facility; controlling the drive elements of the second drive system of the vehicle to advance the vehicle through an entry opening defined by an accessory module and bring the drive elements of the first drive system into alignment with driven elements of the accessory module; and controlling the drive elements of the first drive system to rotate in a first direction against the driven elements of the accessory module and to thereby lift the accessory module. See ¶ [0080] (providing controllers that communicate with the control server; ¶ [0038] (positioning the bot so as to be aligned with pickface); ¶ [0038] (lifting pickface from the fingers via relative movement of the shelf and transfer arm).

In regards to claims 14, 30, and 40, Caveney further discloses that the memory further contains instructions executable by the processor for controlling the drive elements of the second drive system of the vehicle to horizontally displace the vehicle and accessory module after lifting of the accessory module. See ¶ [0044] ( substantially fixing wheels relative to a longitudinal axis of the robot so as to move in substantially straight lines).

In regards to claims 15, 31,  and 41, Caveney further discloses that the memory further contains instructions executable by the processor for determining that the vehicle is disposed at a second location within the inventory management facility remote from the first location; and controlling the drive elements of the first drive system to rotate in a second direction opposite the first direction to thereby lower the accessory' module after horizontal displacement of the vehicle and lifted accessory module. See ¶ [0080] (providing controllers that communicate with the control server; ¶ [0081] (providing servers with suitable programming, memory, and other structure for analyzing information for planning a selected robot’s primary route or preferred route to a storage location).

In regards to claims 16, 32, and 42, Caveney further discloses that the memory further contains instructions executable by the processor for controlling the drive elements of the second drive system of the vehicle to bring the drive elements of the first drive system out of alignment with driven elements of the accessory module and advance the vehicle out of the entry opening defined by the accessory module. See ¶ [0037] (providing a carriage system to move between retracted and extended positions that retractably extends and drive motors for causing the extension and retraction of the carriage system and positioning device).

In regards to claims 17, 33, and 43, Caveney further discloses that the memory further contains instructions executable by the processor for: determining that the vehicle is disposed at a first location within an inventory management facility; controlling the drive elements of the second drive system of the vehicle to advance the vehicle into an entry opening defined by a rack structure and to bring the drive elements of the first drive system into alignment with a guide system of the rack structure; and controlling the drive elements of the first drive system to rotate against the guide system and thereby vertically displace the vehicle within the rack structure relative to an underlying support surface. See ¶ [0080] (providing controllers that communicate with the control server; ¶ [0028] (providing an interface between robots and multilevel vertical conveyors at transfer stations); ¶ [0087] (providing tracks for robots to travel on throughout the facility).

In regards to claims 18, 34, and 44, Caveney further discloses that the memory further contains instructions executable by the processor for determining that the vehicle is adjacent a storage location along the guide system. See ¶ [0038] (providing a bot positioning system for positioning robots adjacent the shelves for picking a selected pickface).

In regards to claims 19, 35, and 45, Caveney further discloses that the vehicle further comprises a transfer mechanism, wherein the memory further contains instructions executable by the processor for operating the transfer mechanism to retrieve a container from the adjacent storage location or transfer a container from the vehicle to the adjacent storage location. See ¶ [0038] (providing a bot positioning system for positioning the bot adjacent shelves for picking a desired pickface from one of the shelves).

Claim 20 is rejected under § 102(a)(1) as being anticipated by Caveney, supra.  For claim 20, Caveney discloses an inventory management system for use in an inventory management facility (see ¶ [0071] describing a server configured to manage a storage and retrieval system including inventory) comprising: 
a plurality of displaceable accessory modules (see ¶ [0029] picking case units from shelves using designated robots); 
at least one rack structure defining a vertical array of storage locations (see ¶ [0073] providing a multilevel storage structure); 
a guide system adjacent the storage locations, wherein a first group of the storage locations is disposed in a vertical column along the guide system (see ¶ [0048] providing rails which include friction members for providing traction to drive wheels of the robots); and 
a plurality of vehicles (see ¶ [0028] providing a number of transport robots) configured, according to a first mode of operation, to deliver items to the storage locations or retrieve items from the storage locations and according to a second mode of operation, to lift and transport the displaceable accessory modules, 
wherein each vehicle includes 
a first drive system having a first plurality of drive elements, wherein the drive elements of the first drive system are dimensioned and arranged for interaction with engagement surfaces of the guide system to cause movement of the vehicle to and from one of the storage locations (see ¶ [0048] providing rails with friction members for providing traction to the drive wheels of the bot), and wherein the drive elements of the first drive system are further dimensioned and arranged for interaction with engagement surfaces of a selected accessory module to cause vertical displacement of the selected accessory module (see ¶ [0057] for providing a transfer arm including any suitable lifting device configured to move the arm in a direction perpendicular to the direction of extension of the arm); 
a second drive system having a first plurality of drive elements spaced apart from one another and operative to propel the vehicle over an underlying support surface (see ¶ [0048] providing rails with friction members for providing traction to the drive wheels of the bot); and 
a controller (1220) for controlling rotation of the first plurality of drive elements of the first drive system and the first plurality of drive elements of the second drive system 
wherein, according to the first mode of operation, the controller controls rotation of the first plurality of drive elements of the second drive system to align the first plurality of drive elements of the first drive system with the guide system and controls rotation of the second plurality of drive elements of the first drive system to displace the vehicle vertically to reach a storage location of the first group of storage locations (see ¶ [0087] for providing transfer areas with tracks substantially similar to the tracks for guiding robots to the multilevel vertical conveyors while storing and retrieving case units from storage), and 
wherein, according to the second mode of operation, the controller controls rotation of the first plurality of drive elements of the second drive system to cause the vehicle to enter the accessory module and displace the accessory module horizontally and controls rotation of the first plurality of drive elements of the first drive system to displace the accessory module vertically before displacing the accessory module horizontally (see ¶ [0037] for providing a loading positioning device; ¶ [0087] for providing tracks substantially similar to tracks elsewhere for moving robots across the facility; ¶ [0046] for providing one or more retractable casters for allowing the bot to make turns when transitioning between different areas in the facility by pivoting about a point by differential rotation of the drive wheels).

In regards to claim 37, Caveney further discloses that the method further comprises determining that the vehicle is operating according to the first mode of operation or the second mode of operation. See ¶ [0062] (providing a control system including a processor and memory); ¶ [0064] (providing a motion control subsystem including suitable feedback devices for gathering info on drive motor operation).

In regards to claim 38, Caveney further discloses that the determining is performed by receiving and processing, by a processor, an instruction received from a central controller. See ¶ [0062] (providing a control system including a processor and memory); ¶ [0064] (providing a motion control subsystem including suitable feedback devices for gathering info on drive motor operation).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 7 are rejected under § 103 as being obvious over Caveney, supra, as applied to claims 2 and 7, in view of US Pub. No. 2019/0168392 to Vain et al. (Vain).  In regards to claim 3, Caveney discloses all limitations of the claimed invention but for the first plurality of drive elements of the first drive system are gear wheels.
Although Caveney does not explicitly disclose this limitation, such features are found in the prior art.  In fact, Vain teaches a transport robot wherein the first plurality of drive elements of the first drive system are gear wheels. See ¶ [0173] (providing a robot comprising three motors, each motor driving a gear wheel in engagement with a gear rack).
Thus, it would have been obvious to modify the vehicle of Caveney with the gear wheels of Vain in order to more efficiently store and retrieve and transport items through the facility.

In regards to claim 7, Caveney further discloses that the first plurality of drive elements of the second drive system are roller wheels (see ¶ [0044] providing a drive system with wheels) and Vain further discloses that the second plurality of drive elements of the second drive system are omni wheels (see ¶ [0188] providing wheels in the form omni wheels).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is 571.270.7769.  The examiner can normally be reached on 9-5P, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES FOX can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE O LOGAN/Primary Examiner, Art Unit 3655